The Honorable John Hall State Representative 2429 Highway 248 Rudy, Arkansas 72952-9401
Dear Representative Hall:
This is in response to your request for an opinion on the following question:
  Pursuant to Act 252 of 1997, when a fee is collected by a municipal police department for taking and entering bail or delivery bonds, is that municipal police department able to utilize that money for whatever they deem appropriate?
As you have noted, Act 252 itself does not state where this money is to be sent, or by whom the money is to be used. It simply provides that "[e]very municipal police department in this state is authorized to charge and collect a ten dollar ($10.00) fee for taking and entering every bail or delivery bond."
It is my opinion, absent some controlling expression of legislative intent as to the disposition of these funds, that they must be deposited in the city treasury and appropriated by the city council.
Section 14-43-409 (1987) of the Arkansas Code provides in pertinent part that: "All fees, fines, or perquisites shall be paid into the city treasury." Cf. also A.C.A. § 14-55-608. Generally, unless a particular statutory provision directs the transmission of collected moneys to some specific fund, it appears that those moneys are to be deposited in the city treasury. See, e.g., Op. Att'y Gen. 92-017. Budgetary appropriations are then made by the city. See generally, A.C.A. §§ 14-48-122 and14-58-203(a).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh